BY
THE COURT.
Bartlet was entitled to the equitable estate under the agreement with the defendant, and might be as much the owner as if he had been the legal owner. If not the equitable owner, he was authorized to make the building, and might bind the defendant, who was owner.
To this last observation Wallace replied, that if Bartlet was the agent only, then the suit of the plaintiff to establish his demand should have been brought against defendant, instead of Bartlet.
THE COURT, however, on the first point, refused to nonsuit the plaintiff.
Wallace then moved for a nonsuit upon another point; viz. that Bartlet having only an equitable estate, the plaintiff could buy no other kind of estate under the sheriff's sale; and on such a title he could not maintain ejectment in this court.
BY THE COURT. Upon this ground the plaintiff must be called. Cpon the lien alone it is admitted an ejectment will not lie. The plaintiff then must rely on the sheriff’s deed. But that deed could convey no other or greater estate than Bartlet had, which was merely an equitable one; and such an estate is not sufficient to maintain an ejectment in this court.
The plaintiff suffered a nonsuit.